 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    GREGORY HARRIS,                                 Case No. 2:18-cv-01872-RFB-GWF
12                        Petitioner,                 ORDER
13            v.
14    DIRECTOR, NEVADA DEPARTMENT
      OF CORRECTIONS, et al.,
15
                          Respondents.
16

17          Respondents have filed a nunc pro tunc motion for enlargement of time (first request)

18   (ECF No. 11). Good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ nunc pro tunc motion for enlargement

20   of time (first request) (ECF No. 11) is GRANTED. Respondents will have through July 22, 2019

21   to file and serve a response to the petition.

22          DATED: June 20, 2019.
23                                                              ______________________________
                                                                RICHARD F. BOULWARE, II
24                                                              United States District Judge
25

26
27

28
                                                     1
